Case 2:18-cv-00715-RGK-JC Document 63-5 Filed 05/06/19 Page 1 of 5 Page ID #:576




                       Exhibit D-1




                                 Exhibit D-1
 Case
Juno   2:18-cv-00715-RGK-JC
     Manufacturing,                    Document
                    LLC v. Nora Lighting,            63-5 Filed
                                          Inc., Not Reported in Fed.05/06/19
                                                                    Supp. (2015) Page         2 of 5 Page ID #:577
2015 WL 11438613

For the above reasons, the Court rejects Nora's request to      *5 Yet even assuming the character of the article renders
construe the “whereby” clause at the end of Claim 1 to         use of a label proper—and Juno does submit evidence
require that the score and break aperture both contribute      to that effect—Juno does not demonstrate that the light
to the selective fracturing. Since that forms the basis for    fixture product as a whole qualifies as the “patented
Nora's only argument that its products did not literally       article” for purposes of the fixation requirement. To the
infringe Claim 1 of the '419 Patent, the Court finds that      contrary, the Second Circuit's opinion in Lichtenstein v.
the accused products literally infringe Claim 1. Thus, the     Phipps, 168 F. 61 (2d Cir. 1909), indicates that “patented
Court GRANTS Plaintiff's Motion for Partial Summary            article” refers to the individual patented component,
Judgment as to infringement of Claim 1.                        rather than the broader unpatented product of which the
                                                               component is a part. The plaintiff in Lichtenstein held a
                                                               patent in the design of a hatband. Id. at 61. However, the
   B. Plaintiff Failed to Provide the Required Notice          plaintiff did not affix notice of the patent to the hatband,
In its own motion, Nora asserts that Juno failed to provide    but instead to the lining on the inside of the hat. Id. at
proper notice of the '419 Patent, and is therefore barred      62. The court held that this did not comply with a prior
from recovering damages for patent infringement. The           version of the statute at issue, which required that “the
requisite notice can be actual or constructive. The parties'   notice shall be affixed on the patented article.” Id. The
arguments focus primarily on the latter.                       court reasoned that “[t]here was nothing to show whether
                                                               the hat itself, the design of the hat, the lining, or the design
                                                               of the band was patented.” Id.
                  1. Constructive Notice
                                                               Similarly here, placing a label containing the '419 Patent
The standard for constructive notice is set forth in 35        number on the junction box or inside the light fixture
U.S.C. § 287(a). That section provides that notice to          housing did not indicate which component of the light
the public that a “patented article” is patented may           fixture was patented. The most natural assumption would
be provided “by fixing thereon the word ‘patent’ or            be that the patent number applied to the component
the abbreviation ‘pat.’, together with the number of           to which the label was affixed, though that assumption
the patent....” 35 U.S.C. § 287(a). 1 “[W]hen, from the        would have been wrong. Thus, the Court finds that, as
character of the article, this can not be done,” notice        in Lichtenstein, fixing the label to a component of the
may be given “by fixing to [the patented article], or to       product other than the one which is patented does not
the package wherein one or more of them is contained, a        comply with the constructive notice provision of 35 U.S.C.
label containing a like notice.” Id. If the patentee failed    § 287(a).
to provide constructive notice, “no damages shall be
recovered by the patentee in any action for infringement”      Juno cites two cases for the proposition that a
unless the patentee provided actual notice, in which case      discretionary or “rule of reason” analysis applies.
the patentee may recover damages only for infringement         However, the courts in those cases applied a more flexible
occurring after actual notice was provided. Id.                analysis to the question of whether a patentee properly
                                                               engaged in the alternative method of providing notice by
It is undisputed that Juno never fixed the words “patent”      affixing a label rather than marking the patented article
or “pat.” along with the patent number to any of its bar       directly. As explained above, the Court has assumed for
hangers, either directly (such as by stamping them) or by      the sake of argument that Juno was entitled to use a
applying labels. (See Pl.'s Stmt. Disputed Facts (“SDF”),      label here. Neither of the cited opinions address whether
Nos. 22, 26, ECF No. 59-1; Stauner Decl. ¶ 6.) Instead,        the label was properly located on the “patented article,”
beginning in November 2009, Juno began applying labels         as opposed to an alternative location, and therefore
containing this information to one of two locations on its     neither case governs the present inquiry. See Sessions v.
light fixture products: (1) the junction box, and (2) the      Romadka, 145 U.S. 29, 49-50 (1892) (“[I]n a doubtful
inside of the light fixture housing. (Pl.'s SDF, Nos. 23-24;   case, something must be left to the judgment of the
Stauner Decl., ¶ 6.)                                           patentee, who appears in this case to have complied with
                                                               the alternative provision of the act, in affixing a label to
                                                               the packages....”); Global Traffic Techs. LLC v. Morgan,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
 Case
Juno   2:18-cv-00715-RGK-JC
     Manufacturing,                    Document
                    LLC v. Nora Lighting,            63-5 Filed
                                          Inc., Not Reported in Fed.05/06/19
                                                                    Supp. (2015) Page             3 of 5 Page ID #:578
2015 WL 11438613

Nos. 2014-1537, 2014-1566, 2015 WL 3513416, at *8-9
(Fed. Cir. June 4, 2015) (unpublished) (“[W]hen a patentee         Because Juno did not provide actual or constructive
marks the packaging rather than the article, the district          notice of the '419 Patent, it may not recover damages for
court should evaluate the specific character of the article        infringement. See 35 U.S.C. § 287(a). Therefore, the Court
at issue.”).                                                       GRANTS Defendant's Motion for Summary Judgment.
                                                                   Since the Court grants Defendant's motion on this ground,
Therefore, Juno failed to provide constructive notice of           it need not reach Defendant's alternative argument that
the '419 Patent.                                                   damages are barred by the doctrine of laches.


                                                                     C. Defendant's Counterclaims
                     2. Actual Notice                               *6 In its motion, Defendant concedes that the resolution
                                                                   of Plaintiff's claim also resolves the issues raised by
Alternatively, a patentee may provide actual notice, which         Defendant's counterclaims, as there “will no longer be any
requires “an affirmative act on the part of the patentee           case or controversy between the parties.” (Def.'s Mot.,
which informs the defendant of infringement.” Lans v.              1:16-18, 16:9-11.) Therefore, the Court DISMISSES
Digital Equipment Corp., 252 F.3d 1320, 1327-28 (Fed.              Defendant's counterclaims.
Cir. 2001) (internal quotation marks omitted). Such
notice may be provided by filing an action for patent
infringement. 35 U.S.C. § 287(a).                                  V. CONCLUSION
                                                                   For the foregoing reasons, the Court GRANTS Plaintiff's
Juno does not contest Nora's assertion that it did not             Motion for Partial Summary Judgment, GRANTS
receive actual notice until Juno filed the present action          Defendant's Motion for Summary Judgment, and
on August 20, 2014. Juno Lighting's filing of the prior            DISMISSES Defendant's counterclaims.
action on February 11, 2013 did not provide actual notice
because Juno Lighting is not the patent owner. (Pl.'s              The parties are hereby ordered to file a joint proposed
SDF, No. 4 (Juno Manufacturing, LLC owned the patent               judgment consistent with this Order within ten (10) days.
rights); Lans, 252 F.3d at 1327 (“[N]otice from someone
closely associated with the patentee does not satisfy §            IT IS SO ORDERED.
287(a).”).) It is undisputed that the '419 Patent expired on
March 28, 2014, prior to the filing of the present action.
                                                                   All Citations
(Pl.'s SDF, No. 13; Morseburg Decl. ¶ 2.) Thus, Juno did
not provide Nora with actual notice during any period of           Not Reported in Fed. Supp., 2015 WL 11438613
Nora's infringing activity.


Footnotes
1      In lieu of the patent number, the patentee may provide “an address of a posting on the Internet....” 35 U.S.C. § 287(a).
       However, this alternative is not relevant here.


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case 2:18-cv-00715-RGK-JC Document 63-5 Filed 05/06/19 Page 4 of 5 Page ID #:579




                       Exhibit D-2




                                 Exhibit D-2
InCase
   re Katz2:18-cv-00715-RGK-JC           Document
           Interactive Call Processing Patent Litigation,63-5   Filed 05/06/19
                                                          Not Reported in F.Supp.2d Page
                                                                                    (2009)   5 of 5 Page ID #:580
2009 WL 8635982

Katz argues that the Court should not grant summary           Based on the foregoing, this Court GRANTS AOL's
judgment because “those systems may be infringed by           motion and finds that Katz may not recover damages for
Katz's unselected claims.” (Katz Opp'n to AOL Mot.            any activity prior to April 2004 and after the expiration of
for Summ. J. at p. 28.) To survive AOL's motion, Katz         the asserted patents.
has the burden of identifying some evidence that would
allow a jury to conclude that Katz should be awarded
damages. Here, Katz does not even argue that it is entitled     3. Notice Under 35 U.S.C. § 287
to damages. Accordingly, this Court GRANTS AOL's              Under 35 U.S.C. § 287(a), a patentee making, offering
motion for summary judgment and finds that Katz may           for sale, or selling a patented article may not recover
not recover damages for any non-TEI Member Services.          damages unless it has complied with the statute's marking
                                                              requirements or until it has provided the infringer with
                                                              actual notice of infringement. AOL argues that Katz failed
  2. Damages Before April 2004 and After the Expiration       to mark, and did not provide actual notice to AOL until
  of the Patents                                              September 1, 2006, when it filed the current lawsuit. Since
The accused TEI Member Services were not launched until       the asserted patents all expired prior to that date, AOL
April 2004 6 and the remaining claims asserted against        concludes that Katz many not recover any damages.
AOL expired on July 10, 2005 or December 20, 2005. As
a result, AOL seeks a ruling that Katz may not recover        Katz does not contend that it marked. Instead, Katz
damages for any activity prior to April 2004 and after the    argues that beginning in August 2002, it did provide actual
expiration of the patents.                                    notice to AOL through a series of communications that
                                                              offered to license the Katz patents. (Ex. 9 to Tcheng Decl.
In response, Katz argues that the “ ‘unselected’ claims may   in Opp'n to AOL Mot. for Summ. J.) 7 As a threshold
give rise to damages in this period.” (Katz Opp'n to AOL      matter, the parties disagree on the level of specificity §
Mot. for Summ. J. at p. 28.) Katz raises two arguments        287(a) requires. Citing to Amsted Indust. Inc. v. Buckeye
in support of this position. First, Katz points out that      Steel Castings Co., 24 F.3d 178 (Fed.Cir.1994), AOL
the Court limited the number of claims it could assert.       argues that actual notice requires identifying a specific
As a result, Katz argues that its due process rights would    accused service. In Amsted, the Federal Circuit stated:
be violated if it were not allowed to collect damages for
the entire term of its patent portfolio. Katz's argument
might make sense if this Court only allowed Katz to select       For purposes of section 287(a), notice must be of
a representative sample of claims. That is not the case.         “the infringement,” not merely notice of the patent's
This Court's limits were intended to prevent litigation of       existence or ownership. Actual notice requires the
duplicative claims. It was not intended to curtail any of        affirmative communication of a specific charge of
Katz's rights, nor were the limits absolute. This Court          infringement by a specific accused product or device.
specifically invited Katz to file a motion to exceed the         Id. at 187.
limits, provided Katz could justify each additional claim.    In contrast, Katz relies on T.D. Williamson, Inc. v.
Katz could have sought to add claims by explaining that       Laymon, 723 F.Supp. 587, 606 (N.D.Okla.1989) to argue
they covered the same accused services, but had different     that actual notice may be given before the act of
terms. Katz did not do so. Accordingly, this Court rejects    infringement has taken place by merely providing notice
Katz's due process argument.                                  of the patent number. However, T.D. Williamson does
                                                              not stand for the proposition that providing a patent
 *17 Second, Katz argues that there is sufficient evidence    number by itself is sufficient notice. In T.D. Williamson,
to suggest that in a hypothetical negotiation, the            the notice letters warned of the specific proposed use
parties would have agreed to a portfolio license that         that would constitute infringement, and the district court
included all of Katz's patents. However, Katz frames the      stated that there was “no possibility ... for confusion by
negotiation incorrectly. The hypothetical negotiation can     the defendants about which devices [the patentee's] letters
only concern the patents currently at issue. When that        intended to cover.” Id.
assumption is made, Katz's argument collapses.
                                                              Here, Katz's correspondence lists the patents in the
                                                              Katz portfolio (including the patents now being asserted)


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     20
